Title: To Thomas Jefferson from Lavoisier, 3 March 1787
From: Lavoisier, Antoine Laurent
To: Jefferson, Thomas



Monsieur
Paris 3. mars 1787

J’ai été pénétré de reconnoissance en recevant avec la lettre dont vous m’avés honoré Le Diplôme qui me donne le titre de Membre de la Société Philosophique de Philadelphie. Un Zèle ardent pour tout ce qui peut contribuer à la destruction des Erreurs et aux progrès des connoissances humaines; Une grande vénération pour Les grands hommes qui ont rendu La Liberté aux habitans d’une des plus belles parties de l’Univers, Voila les Seuls titres que J’avois à offrir à la Société. Animé depuis Longtems des mêmes vües qu’elle, Je m’honorerai de l’association à la quelle Elle veut bien m’appeller. Je ferai tous mes Efforts pour m’Elever Jusqu’a Elle pour partager Ses nobles travaux et pour concourir avec Elle à tout ce qui peut rendre Les hommes meilleurs et plus heureux.

J’ai L’honneur d’etre très respectueusement Monsieur Votre très humble et très Obéissant Serviteur,

Lavoisier

